EXHIBIT 10.55

Exhibit 10.55 to Form 10-K

CONFIDENTIAL PROVISIONS REDACTED

SECOND AMENDED AND RESTATED WORLDWIDE AGREEMENT

This Second Amended and Restated Worldwide Agreement is entered into as of
October 28, 2005 (the “Amendment Effective Date”), by and among, on the one
hand, HOFFMANN-LA ROCHE INC., a New Jersey corporation having offices at 340
Kingsland Street, Nutley, New Jersey 07110 (“Roche-Nutley”) and F. HOFFMANN-LA
ROCHE LTD of Basel, Switzerland (“F. Roche”) (Roche-Nutley and F. Roche are
hereinafter individually and collectively referred to as “Roche”) and, on the
other hand, PROTEIN DESIGN LABS, INC., a Delaware corporation having offices at
34801 Campus Drive, Fremont, California 94555 (“PDL”).

RECITALS

PDL originally licensed to Roche, on an exclusive basis, rights to a humanized
antibody now known by the generic name daclizumab, which binds to the
interleukin-2 receptor (“IL-2R”).

Roche is currently marketing daclizumab under the trademark Zenapax® for the
prevention of acute organ rejection in patients undergoing kidney transplants.

Roche and PDL are parties to that certain Amended and Restated Worldwide
Agreement (the “Agreement”), dated October 1, 2003 (the “Effective Date”), under
which PDL (1) reacquired all IL-2R antibody rights originally licensed by PDL to
Roche, subject to Roche’s continuing exclusive license to market and sell
daclizumab for transplant indications throughout most of the world and to
develop and to commercialize products based on [****] that [****] to the [****]
of [****]; and (2) obtained the right to purchase, upon payment of an additional
fee, all of Roche’s remaining rights to daclizumab, subject to Roche’s right to
retain its exclusive license from PDL to develop and commercialize products
based on [****] that [****] to the [****] of [****].

Roche and PDL now desire to amend the Agreement to allow PDL to reacquire all
remaining rights to daclizumab, subject to Roche’s exclusive right to continue
to commercialize Zenapax® in its current form for as long as Roche desires to do
so.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth below, PDL and Roche mutually agree to amend and restate the
Agreement in this Second Amended and Restated Worldwide Agreement as follows:

I. DEFINITIONS

For the purposes of this Second Amended and Restated Worldwide Agreement, the
following terms, when written with an initial capital letter, shall have the
meaning ascribed to them below. All references to particular Appendices,
Articles and Sections shall mean the Appendices to, and Articles and Sections
of, this Second Amended and Restated Worldwide Agreement, unless otherwise
specified.

1.1 “1989 Agreements” means the agreements between Roche and PDL dated
January 31, 1989, as amended.

1.2 “1999 Agreements” means the two agreements executed by Roche and PDL in 1999
to replace the 1989 Agreements. Such agreements, as amended, are known
separately as the “1999 PDL/Roche Agreement” and the “F. Roche Agreement,”
respectively.

1.3 “1999 PDL/Roche Agreement” has the meaning set forth in Section 1.2.

1.4 “Acting Party” has the meaning set forth in Section 12.1(c).

1.5 “Affiliates” means any corporation or other business entity controlled by,
controlling, or under common control with another entity, with “control” meaning
direct or indirect beneficial ownership of more than fifty percent (50%) of the
voting stock of, or more than a fifty percent (50%) interest in the income of,
such corporation or other business entity. Anything to the contrary in this
paragraph notwithstanding, [****].

1.6 “AI Trademarks” means all trademarks used in connection with the marketing,
promotion, and sale of Daclizumab by PDL or its sublicensee(s) and all trademark
registrations and applications therefor, and all goodwill associated therewith.

1.7 “Asthma/Transplant Agreement” means that certain Amended and Restated
Co-Development and Commercialization Agreement, dated as of October 29, 2005.

1.8 “Autoimmune Indications” or “AI” means all indications that involve
pathogenic consequences, including tissue injury, produced by autoantibodies or
autoreactive T lymphocytes interacting with self epitopes, i.e., autoantigens.
Autoimmune Indications shall include, without limitation, asthma, psoriasis,
rheumatoid arthritis, systemic lupus erythematosus, scleroderma, juvenile
rheumatoid arthritis, polymytosis, Type I diabetes,

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

sarcoidosis, Sjogrens syndrome, chronic active non-pathogenic hepatitis,
non-infectious uveitis (Behcets), aplastic anemia, regional non-pathogenic
enteritis (including ulcerative colitis, Crohn’s Disease and inflammatory bowel
disease), Kawasaki’s disease, post-infectious encephalitis, multiple sclerosis,
and tropic spastic paraparesis.

1.9 “Change of Control” means a transaction in which Roche either (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b) either (i) merges or consolidates with any other entity (other
than a wholly-owned subsidiary of Roche); or (ii) effects any other transaction
or series of transactions, in each case of clause (i) or (ii), such that the
voting stockholders of Roche immediately prior thereto, in the aggregate, no
longer own, directly or indirectly, beneficially or legally, at least fifty
percent (50%) of the outstanding voting securities or capital stock of the
surviving entity following the closing of such merger, consolidation, other
transaction or series of transactions.

1.10 “Combination Product” means any product containing both an ingredient that
causes it to be considered a Licensed Product and one or more other
therapeutically active ingredients.

1.11 “Commercialization Term” means the period commencing on the Effective Date
and ending on the date that Roche ceases to sell Nutley Dac throughout the Roche
Territory, as permitted under this Second Amended and Restated Worldwide
Agreement.

1.12 “Controlled” means, with respect to any intellectual property right, that
the party has a license to such intellectual property right and has the ability
to grant to the other party a sublicense to such intellectual property right as
provided for herein without violating the terms of any agreement or other
arrangements with any Third Party existing at the time such party would be first
required hereunder to grant the other party such sublicense.

1.13 “Cost of Goods” means the manufacturing cost of either (a) unformulated
bulk Daclizumab, or (b) finished Daclizumab product made from unformulated bulk,
as the case may be, calculated in accordance with internal cost accounting
methods consistently applied by a party for its other biologics pharmaceutical
products, provided that such methods comply with [****]. Cost of Goods shall
include [****]. As used in this Second Amended and Restated Worldwide Agreement,
the Cost of Goods shall not exceed [****].

1.14 “Cover” (including variations thereof such as “Covering” or “Covered”),
means that the manufacture, use, sale, offer for sale, or importation of a
particular product would infringe a Valid Claim of a patent in the absence of
rights under such patent. The determination of whether a particular product is
Covered by particular Valid Claims shall be made on a country-by-country basis.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  3.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.15 “Daclizumab” means any product that contains humanized anti-Tac (as defined
under “Field”).

1.16 “Excluded Field” means [****] that (a) [****], (b) [****] and (c) [****].
The parties agree that Daclizumab is not in the Excluded Field.

1.17 “Excluded Product” means any product in the Excluded Field, including any
Combination Product, that contains an [****]. [****] shall be deemed to be an
Excluded Product.

1.18 “F. Roche Agreement” has the meaning set forth in Section 1.2.

1.19 “FDA” means the United States Food and Drug Administration and any
successor agency thereto, and/or any equivalent foreign governmental agency,
depending on the context.

1.20 “Field” means any humanized or chimeric antibody that binds to IL-2R, where
“humanized” means a genetically engineered combination of a substantially human
framework region and constant region, and complementarity determining regions
from non-human antibodies, and where “chimeric” means a genetically engineered
combination of human constant region and non-human variable region. “Antibodies
in the Field” means humanized and chimeric antibodies that bind to IL-2R. It is
believed that these Antibodies in the Field may be useful for therapeutic,
diagnostic, imaging and similar purposes. It is understood that the Field
includes, but is not limited to, that certain humanized murine monoclonal
antibody prepared against the p55 component of IL-2R (“humanized anti-Tac”).
Furthermore, the Field includes, but is not limited to, all improvements
relating to humanized anti-Tac, including without limitation modifications in
structure introduced by genetic engineering, or by chemical or enzymatic
cleavage. Also included within the Field shall be alternate hosts for producing
humanized anti-Tac, methods for purification, formulations incorporating
humanized anti-Tac, and uses and methods of use for humanized anti-Tac in human
medicine.

1.21 “Joint Inventions” means any inventions in the Field, whether patented or
not, that are jointly made during the period beginning on January 31, 1989 and
continuing until the end of the Commercialization Term by at least one (1) PDL
employee or person contractually required to assign or license patent rights
covering such inventions to PDL and at least one (1) Roche-Nutley or F. Roche
employee or person contractually required to assign or license patent rights
covering such inventions to Roche-Nutley or F. Roche.

1.22 “JSC” means the committee formed by the parties pursuant to Section 3.1 of
the Asthma/Transplant Agreement.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  4.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.23 “Licensed Product” means any product, other than an Excluded Product, in
the Field, including any Combination Product, the making, importation, use,
offer for sale, or sale of which utilizes Roche Know-How, Roche Patents, or
Joint Inventions or would, in the absence of this Second Amended and Restated
Worldwide Agreement, infringe a Valid Claim of a Roche Patent. Daclizumab shall
be deemed to be a Licensed Product.

1.24 “Major Country” means the [****].

1.25 “Nutley Dac” shall mean the FDA-approved form of Daclizumab manufactured at
Roche’s Nutley, New Jersey facility as of the Amendment Effective Date.

1.26 “Other Indications” means all indications other than Transplant Indications
and Autoimmune Indications.

1.27 “Other Licensed Products” means all Licensed Products other than
Daclizumab.

1.28 “PDL Know-How” means, except as otherwise set forth in this Section 1.28,
all inventions, discoveries, trade secrets, information, experience, data,
formulas, procedures and results in the Field, and improvements thereon,
including any information regarding the physical, chemical, biological,
toxicological, pharmacological, clinical, and veterinary data, dosage regimens,
control assays and specifications of Daclizumab (collectively, “Know-How in the
Field”), that is owned or Controlled by PDL or its Affiliates as of the
Effective Date or that is developed or Controlled by PDL or its Affiliates
during the term of this Second Amended and Restated Worldwide Agreement, and
which Know-How in the Field is reasonably required or useful for manufacturing,
using or selling Daclizumab; provided, however, that PDL Know-How excludes any
Know-How in the Field of any kind concerning generic methods of manufacturing,
designing, developing or preparing antibodies including, but not limited to,
methods of humanizing antibodies, methods of reducing the immunogenicity of
antibodies, and methods of increasing the affinity of antibodies.

1.29 “PDL Patents” means all patent applications owned or Controlled by PDL
alone or with a Third Party (“Sole PDL Patents”) and all patent applications
resulting from Joint Inventions (“Joint Roche-PDL Patents”) Covering Daclizumab,
which are filed prior to or during the term of the 1989 Agreements, the 1999
Agreements or this Second Amended and Restated Worldwide Agreement in the United
States or any foreign jurisdiction, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
extension or patent term extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent;
and any other United States or foreign patent or inventor’s certificate covering
products in the Field.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  5.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.30 “PDL Sole Territory” means all countries of the world, as listed in
Appendix C (which the parties may agree to update from time to time), with
respect to which Roche has granted an exclusive license to PDL, in connection
with the previous return or reversion of Roche’s rights under the 1999
Agreements.

1.31 “Product Operating Committee” or “POC” means the product operating
committee formed by the parties pursuant to Section 6.2(a) of the Agreement.

1.32 “Queen et al. Patents” means those Sole PDL Patents in the Territory
claiming priority to U.S. Patent Application Serial No. 07/290,975, filed
December 28, 1988.

1.33 “Reasonable Diligence” means the same level of effort used by Roche in
developing, registering, marketing and selling its own protein-based products
that must be approved by the FDA before they can be sold in the Roche Territory.
The parties acknowledge that Roche does not develop, register, market and sell
its own protein-based products in every country within the Roche Territory, and
it is understood that the exercise by Roche of reasonable diligence shall be
determined by judging its efforts in the Roche Territory taken as a whole.

1.34 “Regulatory Approval” means the granting of all governmental regulatory
approvals required, if any, for the sale of a Licensed Product in a given
country or jurisdiction within the Territory.

1.35 “Roche Adjusted Gross Sales” means the gross invoice price of Daclizumab
sold or otherwise disposed of for consideration by Roche, its Affiliates or
sublicensees (other than PDL and its Affiliates hereunder) to independent Third
Parties not an Affiliate of the seller, reduced by the following amounts:
(a) [****]; and (b) [****].

When calculating the Roche Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into U.S. dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
Roche’s then-current standard practices.

In the case of Combination Products for which Daclizumab and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, Roche Adjusted Gross Sales shall
be determined by multiplying the [****] by [****]. When such separate market
prices are not established, then the parties shall negotiate in good faith to
determine the method of calculating Roche Adjusted Gross Sales for Combination
Products.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  6.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

If Roche or its Affiliates or sublicensees receive non-cash consideration for
Daclizumab sold or otherwise transferred to an independent Third Party not an
Affiliate of the seller or transferor, [****], or [****], shall be deemed the
Roche Adjusted Gross Sales for such Daclizumab sold or otherwise transferred.

1.36 “Roche Commercialization Activities” has the meaning set forth in
Section 4.1(a).

1.37 “Roche Controlled Patents” means all patent applications Controlled by
Roche or its Affiliates and not Controlled by PDL or its Affiliates Covering
inventions in the Field that are filed prior to or during the term of this
Second Amended and Restated Worldwide Agreement in the United States or any
foreign jurisdiction, including any addition, continuation, continuation-in-part
or division thereof or any substitute application therefor; any patent issued
with respect to such patent application, any reissue, extension or patent term
extension of any such patent, and any confirmation patent or registration patent
or patent of addition based on any such patent; and any other United States or
foreign patent or inventor’s certificate covering inventions in the Field. Roche
Controlled Patents as of the Effective Date are, specifically, those listed on
Schedule 2.8(b).

1.38 “Roche Inventions” means any inventions in the Field that are made prior to
or during the term of this Second Amended and Restated Worldwide Agreement by
employees of Roche or persons contractually required to assign or license patent
rights covering such inventions to Roche.

1.39 “Roche Know-How” means all Know-How in the Field that is owned or
Controlled by Roche or its Affiliates as of the Effective Date, or that is
developed or Controlled by Roche or its Affiliates during the Commercialization
Term and which Know-How in the Field is reasonably required or useful for
seeking registration of, manufacturing, using or selling Daclizumab, as the case
may be, provided, however, that this portion of Roche Know-How excludes any
Know-How in the Field of any kind concerning generic methods of manufacturing,
designing, developing or preparing antibodies including, but not limited to,
methods of humanizing antibodies, methods of reducing the immunogenicity of
antibodies, and methods of increasing the affinity of antibodies. For clarity,
Roche Know-How includes all Know-How in the Field provided to PDL by Roche or
its Affiliates under the 1989 Agreements and 1999 Agreements.

1.40 “Roche Licensed Know-How” means that portion of Roche Know-How that is
reasonably required or useful for seeking registration of, manufacturing, using
or selling Daclizumab for Autoimmune Indications or any Other Indication, but
shall not include [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  7.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.41 “Roche Licensed Patents” means those Roche Patents that Cover in whole or
in part the manufacture, importation, offer for sale or sale of Daclizumab or
any Other Licensed Products, or the use of Daclizumab or any Other Licensed
Products in Autoimmune Indications or Other Indications.

1.42 “Roche Net Sales” means the amount determined by deducting [****] from
Roche Adjusted Gross Sales to cover all other expenses or discounts, including
but not limited to cash discounts, custom duties, transportation and insurance
charges and other direct expenses, to the extent not already deducted from the
amount invoiced. Notwithstanding the foregoing, “Roche Net Sales of Excluded
Products” shall be calculated in the same manner as Roche Net Sales, except that
for the purpose of such calculation, Roche Adjusted Gross Sales shall be based
on the gross invoice price of Excluded Products.

1.43 “Roche Owned Patents” means all patent applications owned by Roche or its
Affiliates (“Sole Roche Patents”) alone or with a Third Party, and all patent
applications resulting from Joint Inventions (“Joint Roche-PDL Patents”)
covering inventions in the Field that are filed prior to or during the term of
this Second Amended and Restated Worldwide Agreement in the United States or any
foreign jurisdiction, including any addition, continuation, continuation-in-part
or division thereof or any substitute application therefor; any patent issued
with respect to such patent application, any reissue, extension or patent term
extension of any such patent, and any confirmation patent or registration patent
or patent of addition based on any such patent; and any other United States or
foreign patent or inventor’s certificate covering inventions in the Field. Roche
Owned Patents as of the Effective Date are, specifically, those listed on
Schedule 2.8(a).

1.44 “Roche Patents” means both the Roche Owned Patents and the Roche Controlled
Patents.

1.45 “Roche Products” means Nutley Dac and any Excluded Products.

1.46 “Roche Territory” means, collectively, (a) the United States of America
(“U.S.” or “U.S.A.” or “United States”) and its territories and possessions
where the patent laws of the United States are in force and (b) all other
countries in the Territory, excluding the PDL Sole Territory (the “Roche ROW
Territory”).

1.47 “Territory” means all the countries of the world.

1.48 “Third Party” means any person or entity other than PDL, Roche, and their
respective Affiliates.

1.49 “Third Party License” means any of the license agreements set forth on
Appendix B.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  8.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.50 “Trademarks” means the trademark “Zenapax®,” and all trademark
registrations and applications therefor, and all goodwill associated therewith,
and all other trademarks owned by Roche (except for any Roche housemarks or
trade names) and used in connection with the sale or promotion of Nutley Dac in
the Roche Territory.

1.51 “Transplant JDC” means the committee formed by the parties pursuant to
Section 3.12 of the Asthma/Transplant Agreement.

1.52 “Transplant Indications” means all indications that involve the suppression
of rejection of transplanted organs, bone marrow or other tissue, including,
without limitation, solid organ transplantation (including tolerance induction
and xenotransplantation), bone marrow transplantation, graft versus host disease
and cell transplantation. In any event, if a given indication satisfies the
criteria for both an Autoimmune Indication and a Transplant Indication, such
indication shall be deemed a Transplant Indication and not an Autoimmune
Indication, provided that an Autoimmune Indication shall not be deemed a
Transplant Indication merely because it may cause the need for a transplant
(e.g., Type I diabetes, even if it causes the need for an organ transplant).

1.53 “Transplant Induction” shall mean the Transplant Indication involving the
prophylaxis of acute organ rejection in patients receiving renal transplants and
undergoing an immunosuppressive regimen that includes cyclosporine and
corticosteroids.

1.54 “Valid Claim” means a claim in any issued patent that has not been
disclaimed or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction by a decision beyond right of
review.

II. LICENSE GRANTS

2.1 [Reserved]

2.2 License Grant to PDL.

(a) Subject to the terms and conditions of this Second Amended and Restated
Worldwide Agreement, Roche hereby grants to PDL and to PDL’s Affiliates a
worldwide right and license under the Roche Know-How and Roche Patents to
develop, use, manufacture, have manufactured, market, promote, import, offer for
sale, sell and have sold Daclizumab and all Other Licensed Products in the Field
and in the Territory for use in all indications (but excluding, during the
Commercialization Term, Nutley Dac for use in Transplant Induction). PDL and its
Affiliates shall have the right freely to sublicense, with the right to further
sublicense, the right and license granted to them under this Section 2.2(a).

(b) For Daclizumab, the license set forth in Section 2.2(a) shall be exclusive
(even as to Roche) with respect to the Roche Know-How and Roche Patents that
Roche or its Affiliate solely owns or has an exclusive license. With respect to
the Roche Know-How and Roche Patents to which Roche or its Affiliate has a
non-exclusive license, the license set forth in Section 2.2(a) shall be a sole,
non-exclusive license. With respect to the Roche Know-How and Roche Patents that
Roche or its Affiliate jointly owns, the license set forth in Section 2.2(a)
shall

 

  9.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

be a sole license under Roche’s interest in such Roche Know-How and Roche
Patents. Roche hereby covenants that it will not grant to any Third Party any
right or license, under (i) the Roche Know-How and Roche Patents to which Roche
or its Affiliate has a non-exclusive license or (ii) the Roche Know-How and
Roche Patents that Roche or its Affiliate jointly owns, to develop, use,
manufacture, have manufactured, market, promote, import, offer for sale and sell
Daclizumab in the Field and in the Territory.

(c) For Other Licensed Products, the license set forth in Section 2.2(a) shall
be non-exclusive. Notwithstanding the preceding sentence, Roche hereby covenants
that it will not grant licenses to any Third Party under the Roche Patents to
make, have made, use, sell, offer for sale or import any Other Licensed Product.

2.3 [Reserved]

2.4 Transfer of Roche Licensed Know-How to PDL. Until the end of the
Commercialization Term, if Roche develops or Controls Roche Licensed Know-How
that it has not previously provided to PDL, Roche shall promptly provide such
Roche Licensed Know-How to PDL through the parties’ participation in the POC.
Following the end of the Commercialization Term, Roche shall transfer to PDL any
Roche Know-How not previously transferred to PDL, including in particular, any
Roche Know-How related to the Transplant Indications.

2.5 License Grants to Roche.

(a) Subject to the terms and conditions of this Second Amended and Restated
Worldwide Agreement, PDL grants to Roche and to Roche’s Affiliates, during the
Commercialization Term, the exclusive (even as to PDL) right and license under
the PDL Know-How and PDL Patents to (i) market, promote, and detail Nutley Dac
in the Roche Territory solely for use in Transplant Induction, and (ii) to sell
and offer for sale Nutley Dac in the Roche Territory under the Trademarks. In
addition, PDL grants to Roche and to Roche’s Affiliates, the nonexclusive right
under the PDL Know-How and PDL Patents to make, have made, use and import Nutley
Dac, but only to the extent reasonably necessary for Roche to carry out its
rights and obligations under this Second Amended and Restated Worldwide
Agreement. Roche may sublicense the rights and licenses granted to Roche under
this Section 2.5, subject to PDL’s written consent, which consent PDL may not
unreasonably withhold. It shall be deemed reasonable for PDL to withhold consent
with respect to sublicense by Roche of any of the rights or licenses to any
other entity that is [****], or [****]. Notwithstanding the preceding sentence,
Roche and its Affiliates may use Third Party distributors in accordance with
their customary practices. All sublicenses granted by Roche or its Affiliates of
the licenses set forth in this Section 2.5(a) shall automatically terminate at
the end of the Commercialization Term.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  10.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Second Amended and Restated
Worldwide Agreement, in particular the restrictions set forth in Section 3.1(b),
PDL grants to Roche and to Roche’s Affiliates the exclusive (even as to PDL)
right and license, including the right to grant sublicenses, under the PDL
Know-How and PDL Patents to use, develop, make, have made, sell, offer for sale,
and import the Excluded Products in the Roche Territory; provided, however that
the license granted under this Section 2.5(b) under the [****] shall be
nonexclusive.

(c) PDL hereby covenants that, until the expiration of the [****], it will not
make, have made, use, sell, offer for sale or import any product in the Excluded
Field Covered by the [****] in the Roche Territory, and it will not grant to any
Third Party any right or license under the [****] the right to make, have made,
use, sell, offer for sale or import any product in the Excluded Field in the
Roche Territory.

(d) If during the term of this Second Amended and Restated Worldwide Agreement,
Roche or its Affiliate challenges the validity or enforceability in any
jurisdiction of [****], then PDL shall have the right to [****] to Roche under
this Second Amended and Restated Worldwide Agreement to PDL Patents that include
[****].

(e) Roche hereby covenants that it shall not, nor shall it cause any Affiliate
or sublicensee to:

(i) knowingly use or practice, directly or indirectly, any PDL Know-How or PDL
Patents for any other purposes other than those expressly permitted by this
Second Amended and Restated Worldwide Agreement or any other written agreements
in the Field between the parties currently in existence and not expressly
superseded by this Second Amended and Restated Worldwide Agreement, or which may
later be entered into by the parties;

(ii) market, promote, detail, sell or offer for sale Daclizumab, during the
Commercialization Term, in any manner outside the scope of the licenses set
forth in Section 2.5(a), including, in particular, for any use in the treatment
of Autoimmune Indications or Other Indications; or

(iii) use, develop, make, have made, sell, offer for sale or import Excluded
Products in any manner outside the scope of the licenses set forth in
Section 2.5(b).

(f) PDL hereby covenants that it shall not, nor shall it cause any Affiliate or
sublicensee to market, promote, detail, sell or offer for sale Daclizumab,
during the Commercialization Term, in any manner outside the scope of the
licenses set forth in Section 2.2.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  11.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

2.6 Identification of the Queen et al Patents. Set forth on Appendix A is a list
identifying patents or patent applications that comprise the Queen et al.
Patents in the Roche Territory as of the Effective Date. If there are any
changes, PDL shall update this list by delivering a supplement to Roche no less
frequently than once per year during the term of this Second Amended and
Restated Worldwide Agreement.

2.7 Cooperation Regarding Third Party Licenses. In the event Roche negotiates
and intends to enter into a license agreement with a Third Party with respect to
the right to make, use, sell, import, offer for sale or sale of any [****] under
such Third Party’s intellectual property, it shall so inform PDL and provide PDL
the opportunity to participate in such negotiations and enter into such license
agreement or take a sublicense thereunder with respect to [****], on such terms
as are agreed by the parties.

2.8 Roche Representations, Warranties and Covenants. Roche hereby represents and
warrants as of the Effective Date as follows:

(a) To the best of Roche’s knowledge, Schedule 2.8(a) identifies the Roche Owned
Patents existing as of the Effective Date. To the extent that it is not
prohibited from doing so, Roche agrees to make available to PDL copies of such
Roche Owned Patents promptly following the Effective Date. Roche covenants that,
to the extent any additional Roche Owned Patents are identified by Roche
subsequent to the Effective Date and to the extent that it is not prohibited
from doing so, it shall promptly inform PDL, and Schedule 2.8(a) shall be
revised to so reflect such additional Roche Owned Patents.

(b) Schedule 2.8(b) identifies all of the license agreements under which Roche
has rights to Roche Controlled Patents existing as of the Effective Date. Roche
agrees to make available to PDL copies of such license agreements pursuant to
which the Roche Controlled Patents were licensed to Roche promptly following the
Effective Date, to the extent not already in PDL’s possession and to the extent
that Roche has a right to do so. Roche further covenants that, [****]. Roche
shall not, without the prior written consent of PDL, terminate any agreement
that grants Roche a license under a Roche Controlled Patent. Roche covenants
that, to the extent any additional licenses under which Roche has rights to
Roche Controlled Patents are identified by Roche or come into existence
subsequent to the Effective Date, Roche shall promptly inform PDL, and Schedule
2.8(b) shall be revised to so reflect such additional licenses; provided,
however, that in the event any royalty or other payment is owed to the licensor
of any such Roche Controlled Patent [****], [****] shall not be responsible for
any such royalty payments, and [****] shall so notify [****] in writing and
[****] shall have a period of [****] to evaluate whether it desires that such
[****] be included within the [****] licensed to [****] under Section [****] and
if so, the mechanism for payment to [****] thereunder. Where [****] elects not
to [****] to such [****], it [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  12.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) Roche has not granted any Third Party a license or other right that is
currently in effect under any of the Roche Owned Patents for any purpose.

(d) To Roche’s knowledge, Roche has complied with its obligation under 37 CFR
§1.56(a) to disclose to the United States Patent and Trademark Office, during
the pendency of each United States patent application included in the Roche
Owned Patents, information known to Roche to be material to the patentability of
the pending claims in such application. None of the Roche Owned Patents is
involved in any interference or opposition proceeding, and, to Roche’s
knowledge, no such proceeding is being threatened with respect to any of the
Roche Owned Patents.

(e) [****]

(f) [****]

(g) Roche and its Affiliates have not granted to any Third Party in any Major
Country, any sublicense, under the license(s) to the PDL Know-How and PDL
Patents that Roche and its Affiliates received pursuant to the 1999 Agreements,
to: (i) promote and sell Daclizumab generally, and/or for use in Autoimmune
Indications or the Other Indications; or (ii) develop, make, use, import, offer
for sale and sell Other Licensed Products for any indication in the Field. Roche
shall, prior to the [****], disclose in writing to PDL all sublicenses that
Roche or its Affiliate have granted, under the PDL Know-How and PDL Patents, to
develop, make, use, import, promote, offer for sale and sell Daclizumab and
Other Licensed Products for any indication in the Field. If any such sublicenses
exist at such time, the parties, through the POC, will work together to [****]
(including [****], where practicable) such sublicense.

(h) Roche covenants that, in the event that Roche [****], through whatever
means, on PDL’s request, Roche will within [****] of such request, meet and
discuss with PDL the impact of such event on the relationship between PDL and
Roche at such time, and modify this Second Amended and Restated Worldwide
Agreement to the extent deemed appropriate by both parties.

(i) To Roche’s knowledge, neither Roche nor its Affiliates own any assets
relevant solely to the development or commercialization of Daclizumab, other
than the Daclizumab Assets (as defined in the Agreement), the Trademarks, and
the Roche Owned Patents.

2.9 Termination of Certain Sublicenses. If, prior to the Effective Date, PDL and
Roche or an Affiliate of Roche entered into any agreement(s), other than the
1999 Agreements, wherein PDL granted Roche or such Affiliate a sublicense with
respect to Daclizumab or Other Licensed Product(s), under any Third Party
intellectual property rights licensed by PDL, then such sublicenses are hereby
terminated and replaced by the licenses set forth in Section 2.5.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  13.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

III. DEVELOPMENT; REGULATORY ISSUES

3.1 Development by Roche.

(a) Development of Daclizumab by Roche. Unless [****], Roche shall have no right
under this Second Amended and Restated Worldwide Agreement to [****]. Roche
shall have the right to continue to [****] ongoing as of the Effective Date,
which such [****] shall be disclosed in writing by Roche to PDL within [****]
after the Effective Date. In addition, to the extent Roche receives any data or
other results of any [****] pursuant to [****], Roche will update the POC with
respect to such [****]. Further, Roche shall promptly forward to PDL any
requests for new [****] studies involving Daclizumab that Roche receives after
the Effective Date.

(b) Development of Excluded Products. Roche shall be solely responsible, at
[****] at its sole discretion, for the non-clinical, clinical, and regulatory
development of any Excluded Product. Notwithstanding the foregoing, it is
understood and agreed that [****]for any indication other than [****] without
the written consent of PDL, such consent not to be unreasonably withheld. The
parties recognize that it may be desirable to develop the Excluded Products for
[****], in which case the POC shall discuss and recommend to the parties whether
[****]. Following the Effective Date, Roche shall use Reasonable Diligence in
proceeding with the development and registration of Excluded Products in the
Roche Territory, to the extent permitted under this Section 3.1(b). If Roche
fails to exercise such diligence, PDL may terminate the license granted to Roche
under Section 2.5(b), but shall not be obligated to do so.

3.2 Development by PDL. Following the Amendment Effective Date, PDL shall be
solely responsible, [****] at its sole discretion, for the non-clinical,
clinical, and regulatory development of Daclizumab (other than Nutley Dac) for
all indications in the Territory, other than those trials referenced in
Section 3.1(a) and except as otherwise provided in the Asthma/Transplant
Agreement. All data and information generated by PDL development activities
pursuant to this Section 3.2 shall be PDL Know-How.

3.3 Assistance by Roche. [****] Roche will allow PDL to cross-reference Roche
regulatory filings and clinical data with respect to Daclizumab and will grant
PDL reasonable access during normal business hours to such regulatory filings
and clinical data. To the extent Roche is required under applicable law, rule or
regulation, Roche, [****], shall promptly make all filings reasonably required
or useful to permit the use of the clinical materials, if any, supplied pursuant
to Section 4.5(a) (e.g., preparation and filing of required technical reports,
data summaries, or a regulatory dossier). Through the POC, each party shall
advise and consult with the other with respect to any significant issues or
questions raised by any regulatory authorities with respect to Daclizumab.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  14.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3.4 Adverse Event Reporting. Subject to Section 3.7, each party shall notify the
other of all information coming into its possession concerning any and all side
effects, injury, toxicity, pregnancy or sensitivity event associated with
commercial or clinical uses, studies, investigations or tests with Daclizumab,
throughout the world, whether or not determined to be attributable to Daclizumab
(“Adverse Event Reports”). The parties have each identified a person to
coordinate the exchange of Adverse Event Reports (“Report Coordinators”) so as
to enable timely reporting of such Adverse Event Reports to appropriate
governmental and regulatory authorities consistent with all laws, rules and
regulations. The parties, through their Report Coordinators, shall continue
exchanging information in accordance with the then current pharmacovigilance
agreement. Upon the expiration or termination of the Asthma/Transplant
Agreement, Roche and PDL shall promptly meet, together with any PDL licensee
that is a party to the pharmacovigilance agreement then in effect, and negotiate
in good faith an amendment to such pharmacovigilance agreement that takes into
account the expiration or termination of the Asthma/Transplant Agreement. Such
amended pharmacovigilance agreement (and any future amendments thereof) shall
survive the end of the Commercialization Term.

3.5 Copies of Responses. Subject to Section 3.7, within a reasonable time frame
prior to submission of responses to any regulatory authority on product safety
issues regarding Daclizumab, a copy of a near final draft response will be
provided to the other party for review. Final copies of responses submitted to
any regulatory authority will be provided to the other party within [****] of
document finalization.

3.6 Regulatory Actions. Subject to Section 3.7, the party responsible to
interact with regulators on a specific safety issue regarding Daclizumab must
communicate action requested by regulators to the other party without delay.
Such actions may include, for example, change in label, Dear Doctor letter,
trial on hold for clinical safety reasons and the like.

3.7 Asthma/Transplant Agreement. During the term of the Asthma/Transplant
Agreement, the terms of Sections 5.3, 5.4 and 5.5 of the Asthma/Transplant
Agreement shall take precedence over the terms Sections 3.4, 3.5 and 3.6 of this
Second Amended and Restated Worldwide Agreement. The terms of Sections 3.4, 3.5
and 3.6 of this Second Amended and Restated Worldwide Agreement shall regain
full force and effect upon the expiration or termination of the
Asthma/Transplant Agreement.

IV. COMMERCIALIZATION AND MANUFACTURING

4.1 Commercialization By Roche.

(a) Commercialization of Nutley Dac by Roche. The parties intend that Roche will
continue to market and sell Nutley Dac for Transplant Induction in the Roche
Territory for the duration of the Commercialization Term, under the Trademarks.
In particular, and without limitation, during the Commercialization Term and in
the Roche Territory, Roche shall be

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  15.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

responsible, at its sole cost and as permitted by applicable law, for (i) the
marketing, promotion, and detailing of Nutley Dac for use in Transplant
Induction; (ii) accepting and filling orders for Nutley Dac received by it or
its Affiliates, including the distribution of Nutley Dac to fill such orders;
(iii) booking all sales of Nutley Dac attributable to such orders; and (iv) any
other activities reasonably related to Nutley Dac that are permitted under the
license granted in Section 2.5(a) (the “Roche Commercialization Activities”). As
provided in Article VII, Roche shall pay royalties to PDL on Roche Net Sales.
Roche may, in its sole discretion, discontinue marketing Nutley Dac at any time.

(b) Commercialization of Excluded Products by Roche. Roche, its Affiliates, or
sublicensees shall be solely responsible for, at its or their sole cost and as
permitted by law, all aspects of the commercialization of Excluded Products in
the Roche Territory, including but not limited to the booking of all sales of
Excluded Products in the Roche Territory. Roche shall use commercially diligent
efforts to develop and commercialize such Excluded Products. Following receipt
of regulatory approval, Roche shall use Reasonable Diligence in proceeding with
the marketing, promotion and sale of Excluded Products in the Roche Territory.
If Roche fails to exercise such diligence, PDL may terminate the license granted
to Roche under Section 2.5(b), but shall not be obligated to do so. As provided
in Article VII, Roche shall pay royalties to PDL on Roche Net Sales of Excluded
Products.

4.2 Commercialization by PDL. PDL, its Affiliates, or sublicensees shall have
the right, but not the obligation, to pursue, at its or their sole cost and as
permitted by law, all aspects of the commercialization of Daclizumab (other than
Nutley Dac) for all indications and for all Other Licensed Products. In no event
shall PDL owe under this Second Amended and Restated Worldwide Agreement any
royalties or any other compensation to Roche on sales of Daclizumab in the
Territory, whether by PDL, its Affiliates, or their sublicensees.

4.3 Commercialization in the PDL Sole Territory. PDL, its Affiliates, or
sublicensees shall have the right, but not the obligation, to pursue, at its or
their sole cost and as permitted by law, all aspects of the commercialization of
Licensed Products in the PDL Sole Territory, including but not limited to the
booking of all sales of Licensed Products in the PDL Sole Territory.

4.4 Pricing and Marketing Strategy.

(a) As between the parties, PDL has the sole right to determine the price for
Daclizumab or any Other Licensed Product that it sells and distributes. As
between the parties, Roche has the sole right to determine the price for any
Excluded Product that it sells and distributes, and the sole right during the
Commercialization Term to determine the price for Nutley Dac that it sells and
distributes, subject to Sections 4.4(b)-(d).

 

  16.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) The parties desire to contribute their respective product and marketing
expertise to best position Nutley Dac competitively. To that end, the parties
agree [****] in accordance with this Section 4.4. In order to facilitate these
discussions, Roche shall, until the end of the Commercialization Term, provide
PDL with [****] and shall give due consideration to any recommendations or
opinions offered by PDL regarding [****] whether directly or through the POC.

(c) In addition, if Roche desires to implement a significant change in the
existing marketing strategy (as defined in Section 4.4(c)(iii)) for Nutley Dac
in the U.S. Territory, then the following procedures shall apply:

(i) Roche shall notify PDL immediately in writing and the parties shall meet in
person within a reasonable time period following notification to discuss the
proposed changes. Roche shall give due consideration to any recommendations or
opinions offered by PDL regarding the impact of the proposed changes. The
parties shall have a period of up to [****] to further confer, but Roche shall
have the right to effect such proposed change unless PDL notifies Roche in
writing, supported by a rationale for such change, of its request for further
consideration pursuant to subparagraph (ii) below.

(ii) If PDL notifies Roche in writing that it wishes further consideration of
its views, then the parties shall refer the matter for discussion by a specially
constituted subcommittee of the Transplant JDC consisting of [****] from each of
PDL and Roche with experience in sales and marketing in the Transplant
Indications (the “JDC Special Committee”). The JDC Special Committee shall
prepare an analysis of the impact on the Licensed Product of the proposed
significant change in the existing marketing strategy for Nutley Dac. The JDC
Special Committee shall have access to information and personnel from both
parties reasonably required to prepare its analysis and assessment for review by
the full Transplant JDC. The analysis shall be prepared as soon as practically
feasible, in no event later than [****] of the date of notification from Roche
hereunder. The full Transplant JDC shall consider such analysis and assessment
and agree upon a recommendation to the JSC within a reasonable period of time
after receipt of such analysis and assessment. Thereafter, the JSC shall review
and consider the recommendation of the Transplant JDC. If the JSC is unable to
agree on the proposed significant change in the existing marketing strategy,
then the matter shall be submitted for discussion and resolution by [****]
([****] The JSC shall within [****] prepare an executive summary for submission
to the Officers. The Officers shall then, within a reasonable period of time,
meet to resolve the matter. If the Officers are unable to agree on appropriate
resolution within [****] thereafter, then [****] shall have the sole right to
effect the proposed significant change in the existing marketing strategy for
Nutley Dac.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  17.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(iii) The term “significant change in the existing marketing strategy” in this
Section 4.4(c) shall mean proposals to: change the wholesale acquisition cost
for the U.S. Territory by more than [****], other than in response to a pricing
move by a directly competitive product or in response to parallel importation or
other governmental action; use a new trademark for Nutley Dac other than
Zenapax; or change in marketing targeting a new indication or use outside of the
Transplant Indications.

(d) In the event that [****], the parties will promptly seek [****] and, [****],
to [****]e. The parties shall [****] with such procedures until (i) [****] or
(ii) [****].

4.5 Manufacturing.

(a) Clinical Manufacturing.

(i) Supply. On January 1, 2005, and any time thereafter, PDL shall have the sole
responsibility for the manufacture of all Daclizumab and placebo required by PDL
for the development of Daclizumab for AI.

(b) Commercial Manufacturing. PDL shall be solely responsible for the
manufacturing of all Daclizumab, except that Roche shall be solely responsible
for the manufacturing of all Nutley Dac, necessary to satisfy the commercial
requirements of itself, its Affiliates and its sublicensees.

V. EFFECT OF END OF COMMERCIALIZATION TERM

5.1 General. The parties intend that, subject to the terms and conditions of
this Second Amended and Restated Worldwide Agreement, the commercialization of
Nutley Dac for Transplant Induction in the Roche Territory will continue to be
an exclusive Roche responsibility unless and until Roche decides to cease
commercialization of Nutley Dac for Transplant Induction and thereby causes the
Commercialization Term to end.

5.2 Effect on Nutley Dac Rights. Effective immediately upon the expiration of
the Commercialization Term:

(a) the license granted to Roche under Section 2.5(a) shall terminate, all such
rights shall revert to PDL, and Roche shall no longer book sales of Nutley Dac
for any indication or under any Trademark;

(b) PDL shall have the right to purchase all or any portion of Roche’s then
existing inventory of bulk and/or finished Nutley Dac, and Roche agrees to so
sell such bulk and/or finished Nutley Dac, at a price equal to [****] for same,
as necessary to meet commercial requirements; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  18.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) PDL may thereafter commence booking all sales of Nutley Dac in the Roche
Territory purchased under (b) above, whether sold under a Trademark or the AI
Trademark or any other trademark.

5.3 No Effect on Excluded Field and Excluded Products. The end of the
Commercialization Term shall have no effect on Roche’s rights in and to the
Excluded Field and the Excluded Product, or on the license granted to Roche
under Section 2.5(b), except as provided in Section 13.3.

5.4 No Assumption of Liabilities. PDL shall assume no liabilities of Roche or
its Affiliates as a result of any procedures or events set forth in this Article
5, including (a) tax liabilities; (b) any liabilities relating to accounts
payable, indebtedness, accrued liabilities or legal services, accounting
services, financial advisory services or investment banking services or other
professional services; (c) any wages, salaries or benefits or any other
liabilities relating to the employment of any current or former employee;
(d) any rent, wages or other obligations of any kind payable by Roche; (e) any
environmental liabilities; and (f) any liabilities with respect to Third Party
contracts not expressly assumed by PDL hereunder. Roche shall remain responsible
for all liabilities associated with its sale, prior to the end of the
Commercialization Term, of Daclizumab, and its manufacture of Daclizumab,
including without limitation uncollected amounts, returns, recalls, and third
party royalties (subject to Section 7.3) associated with such sales.

VI. PRODUCT OPERATING COMMITTEE

6.1 Dissolution of Committees under 1999 Agreements. Effective as of the
Effective Date, the Joint Development Committee and the Joint Commercialization
Committee, as authorized under the 1999 Agreements, shall be dissolved.

6.2 Product Operating Committee.

(a) As of the Amendment Effective Date, the POC shall cease to be an independent
body and shall be reconstituted as a subcommittee of the Transplant JDC. The POC
shall remain a subcommittee of the Transplant JDC, unless and until the
Asthma/Transplant Agreement is terminated with respect to the Transplant Field
(as defined therein), at which point the POC shall once again become an
independent body.

(b) The POC shall be composed of [****] representatives of each party who shall
be appointed (and may be replaced at any time, subject to the terms of this
Section 6.2(b)) by such party with the prior written consent of the other party
in accordance with this Second Amended and Restated Worldwide Agreement. Each
POC representative shall have suitable experience and expertise in the
development and commercialization of biopharmaceutical drugs. Each party shall
each have the right to replace its representatives from time to time, provided
that such party obtains the written consent of the other party on such
replacement in advance thereof.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  19.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) The POC shall meet not less than [****], on such dates and at such times as
agreed to by PDL and Roche, alternating between Fremont, California and Nutley,
New Jersey or such other locations as the POC determines. On the determination
of the POC, any such meetings may be conducted by teleconference or
videoconference. Other representatives of the parties and their invitees may
also attend the POC meetings.

(d) The POC shall be responsible for (i) exchanging information regarding the
activities conducted by the parties, their sublicensees or their respective
Affiliates under this Second Amended and Restated Worldwide Agreement, including
without limitation, [****] of [****] with respect to [****], (ii) making
recommendations to the parties regarding the [****] for [****] for the [****],
(iii) discussing the [****] and the potential for a [****] to accomplish this
goal, and (iv) such other activities as mutually agreed by Roche and PDL,
[****]. The POC shall have no authority to determine pricing of Daclizumab by
either party in its respective indications nor shall the POC have any authority
to make any decisions regarding Daclizumab that shall take effect or continue to
remain in effect, after the end of the Commercialization Term.

(e) In general, the POC is not intended to be a decision-making body with
respect to either party’s efforts to develop or commercialize Daclizumab.
However, all required decision making with respect to matters before the POC
shall be effected [****]. Each party’s representatives shall have [****]. In the
event such representatives of each party are unable to agree:

(i) During any time period in which the POC is a subcommittee of the Transplant
JDC, such dispute shall be referred to the Transplant JDC for resolution in good
faith. If the Transplant JDC is unable to resolve such dispute, it will be
handled in accordance with the dispute resolution procedures described in
Sections 3.17(b) and 3.5(b) of the Asthma/Transplant Agreement, subject to
Section 6.2(e)(ii); or

(ii) At any other time, such dispute shall be referred to the [****] (the
“[****]”) for resolution in good faith for a period of [****].

(iii) In the event the [****] are unable to resolve a dispute in the time frame
set forth in Section 3.5(b) of the Asthma/Transplant Agreement or
Section 6.2(e)(ii) (as applicable), [****] shall have the final say on all such
disputes related to [****], except for disputes the resolution of which would
take effect or continue to remain in effect, after [****]; and [****] shall have
the final say on all other such disputes, including but not limited to those
disputes related to d[****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  20.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

6.3 Dissolution of POC. The POC shall hold one final meeting after the end of
the Commercialization Term and shall dissolve after such meeting.

VII. COMPENSATION

7.1 Payment to Roche. In consideration for the rights and licenses granted by
Roche under this Second Amended and Restated Worldwide Agreement, PDL paid to
Roche a non-refundable, non-creditable fee in the sum of Eighty Million U.S.
Dollars (US$80,000,000), which was due and payable no later than [****] after
the Effective Date.

7.2 Royalties.

(a) Royalties to PDL on Nutley Dac Sales.

(i) Roche shall pay PDL royalties on the sales of Nutley Dac prior to
November 1, 2005 in accordance with the terms of this Agreement that were in
effect prior to the Amendment Effective Date. The parties shall share Third
Party License expenses arising from such sales in accordance with the provisions
of this Agreement that were in effect prior to the Amendment Effective Date.

(ii) Commencing with sales of Nutley Dac on November 1, 2005 and continuing
until the end of the Commercialization Term, Roche shall pay PDL royalties on
Roche Net Sales at an incremental royalty rate determined by the annual (or
annualized in the case of partial years) Roche Net Sales as follows:

 

Annual Roche Net Sales (US$)

   Royalty Rate

Up to and including [****]

   [****]

Amount in excess of [****]

   [****]

No adjustment will be made to the royalty rates specified in this
Section 7.2(a)(ii) regardless of whether the manufacture, use, sale or
importation of Daclizumab by Roche or its Affiliates in a particular country is
covered by a Valid Claim of a PDL Patent.

For example, if Roche Net Sales for a given year is fifty million dollars
[****], then Roche shall pay royalties on such sales equal to [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  21.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) Royalties to PDL on Excluded Product Sales.

(i) Royalty Rate. Roche shall pay PDL royalties on Roche Net Sales of Excluded
Products at a royalty rate determined by annual Roche Net Sales of Excluded
Products as follows, as measured on a calendar year basis:

 

Annual Roche Net Sales of
Excluded Products (US$)

   Royalty Rate

Up to and including [****]

   [****]

Amount in excess of [****]

   [****]

(ii) Term of Royalty Obligations. Roche’s obligation to pay royalties to PDL
under Section 7.2(b)(i) with respect to any Excluded Product shall expire, on a
country-by-country basis, on the later of (A) the last date on which the
manufacture, use, sale, or importation in such country in the Roche Territory,
by Roche, its Affiliates, or sublicensees (other than PDL, its Affiliates, and
sublicensees) of such Excluded Product is covered under a Valid Claim of a PDL
Patent (which determination, if not otherwise covered by a Valid Claim in the
country of use, sale, or importation shall be based on whether or not covered by
a Valid Claim in the country of manufacture), or (B) the [****] of the first
commercial sale by Roche, its Affiliates, or sublicensees (other than PDL, its
Affiliates, or sublicensees) of such Excluded Product in such country.

7.3 Offset for Third Party Licenses.

(a) Appendix B sets forth the allocation between the parties of the costs
associated with each Third Party License. Such costs include post-Amendment
Effective Date license fees and any other post-Amendment Effective Date fixed
costs associated with the Third Party License as well as any royalties incurred
with respect to sales after the Amendment Effective Date.

(b) If after the Amendment Effective Date, either party obtains an additional
license from a Third Party in order to manufacture, use, import, offer for sale
or sell Daclizumab, the other party [****]. This Section 7.3(b) shall not apply
to the license agreement [****]. Upon signing such agreement will be a Third
Party License, [****] will automatically have a sublicense under such agreement
pursuant to Section 2.2, and the parties will allocate the costs associated with
such agreement as specified in Appendix B.

(c) After the Amendment Effective Date, in each case where a party is
responsible in accordance with this Section 7.3 for any amounts owed under a
Third Party License to which the other party is the contracting party, such
responsible party shall, within [****] of the end of each quarter, pay such
amount to such contracting party. In addition, each party shall

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  22.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

submit to the other party, within [****] after the end of each quarter, a
written report setting forth the information set forth in Section 8.1(a) as well
as any additional information needed to calculate the amounts owed under any
Third Party License. For clarity, Roche may include information required by this
Section 7.3(c) and by Section 8.1(a) in a single report, provided such report is
delivered to PDL within [****] of the end of each quarter. The information
contained in each report under this Section 7.3(c) shall be considered
confidential to the reporting party and the other party agrees not to disclose
such information to any Third Party, other than its Affiliates and sublicensees
or except as may be required by law, rule, regulation, or Third Party License.

(d) With respect to each payment timely received by a party pursuant to
Section 7.3(c), such party shall timely pay such amount to the third party with
which such party entered in into the relevant Third Party License. With respect
to each report timely received by a party pursuant to Section 7.3(c), such party
shall timely submit, to the third party with which such party entered in into
the relevant Third Party License, either such report or a report that contains
the relevant information contained in such report.

(e) Following the end of the Commercialization Term: (i) except as set forth in
Section 7.3(d), Roche shall not have any further obligation pursuant to this
Section 7.3 to share the costs of, or pay directly, any royalties pursuant to
any Third Party Licenses on account of sales of Daclizumab by PDL or its
Affiliates or sublicensees, and (ii) PDL shall thereafter have sole
responsibility for paying such royalties, whether directly (if PDL is the party
to the relevant Third Party License) or via Roche (if Roche is the party to the
relevant Third Party License). The end of the Commercialization Term shall not
have any effect on Roche’s obligations to make Third Party License-related
payments arising from sale or development of Excluded Products.

7.4 Royalties on Termination. If this Second Amended and Restated Worldwide
Agreement is terminated pursuant to Sections 13.2, 13.3 or 13.4, then Roche
shall continue to pay PDL any royalties earned pursuant to this Article VII
prior to the date of termination.

7.5 Sublicenses. Any Roche Net Sales or Roche Net Sales of Excluded Products by
a Roche sublicensee shall be treated as Roche Net Sales or Roche Net Sales of
Excluded Products of Roche, as the case may be, for the purposes of payments
under Article VII. If Roche, in accordance with Section 2.5(a) or (b), shall
grant any sublicenses under this Second Amended and Restated Worldwide
Agreement, then Roche shall obtain the written commitment of such sublicensees
to abide by all applicable terms and conditions of this Second Amended and
Restated Worldwide Agreement and Roche shall remain responsible to PDL for the
performance by such sublicensee of any and all terms. All such sublicenses to
any Excluded Products shall provide that such license terminates on any
termination of the license granted pursuant to Section 2.5(b). Any sublicense
granted under the license in Section 2.5(a) shall expire as set forth in that
Section 2.5(a).

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  23.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

VIII. PAYMENTS, REPORTS, AND ACCOUNTING

8.1 Roche Quarterly Royalty Payments and Reports.

(a) Beginning with the report for the last calendar quarter of 2003 and for each
calendar quarter thereafter, Roche agrees to make payments and written reports
to PDL within [****] after the end of each calendar quarter covering all sales
of the Roche Products in the Roche Territory by Roche, its Affiliates or
sublicensees (except PDL, its Affiliates and sublicensees) for which invoices
were sent during such calendar quarter, each such written report stating for the
period in question:

(i) for Roche Products disposed of by sale, the quantity and description of
Roche Products and the calculation of Roche Net Sales or Roche Net Sales of
Excluded Products,

(ii) for Roche Products disposed of other than by sale, the quantity,
description, and nature of the disposition, and

(iii) the calculation of the amount due to PDL for such quarter pursuant to
Article VII.

(b) The information contained in each report under Section 8.1(a) shall be
considered confidential and PDL agrees not to disclose such information to any
Third Party, other than its Affiliates and sublicensees or except as may be
required by law, rule, regulation, or Third Party License. Concurrent with the
making of each quarterly report, Roche shall include payment due PDL hereunder
for the calendar quarter covered by such report.

(c) It is understood that only one royalty payment under Article VII shall be
payable on a given unit of Roche Product disposed of under this Second Amended
and Restated Worldwide Agreement. In the case of transfers or sales of any Roche
Product between Roche and an Affiliate or sublicensee of Roche, only one royalty
payment under Article VII shall be due, and such royalty shall be payable with
respect to, the sale of such Roche Product to (i) an independent Third Party not
an Affiliate of the seller or (ii) if the end user is an Affiliate of the
seller, then such end user.

8.2 Termination Report. Roche agrees to make a written report to PDL within
[****] [****] after the date on which Roche, or its Affiliates or sublicensees
last sell Nutley Dac, stating in each such report the same information called
for in each quarterly report by Section 8.1(a) for all Nutley Dac made, sold or
otherwise disposed of and which was not previously reported to PDL. Roche
further agrees to make a written report to PDL within [****] after the date on
which Roche, or its Affiliates or sublicensees last sell all Excluded

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  24.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Products, stating in each such report the same information called for in each
quarterly report by Section 8.1(a) for all Excluded Product made, sold or
otherwise disposed of and which was not previously reported to PDL.

8.3 Accounting. Each party (the “Royalty Paying Party”) agrees to keep full,
clear and accurate records for a period of at least [****], setting forth the
manufacturing, sales and other disposition of Daclizumab, Roche Products (as the
case may be), and Combination Products sold or otherwise disposed of under the
license herein granted in sufficient detail to enable royalties and compensation
payable to the other party (the “Royalty Receiving Party”) hereunder to be
determined. Each Royalty Paying Party further agrees to permit its books and
records to be examined by an independent accounting firm selected by the Royalty
Receiving Party to verify reports provided for in this Article VIII. Unless the
Royalty Receiving Party obtains the prior written consent of the Royalty Paying
Party, such accounting firms must be selected from among the four largest U.S.
accounting firms. Such audit shall not be performed more frequently that [****]
per calendar year nor more frequently than [****] with respect to records
covering any specific period of time. Such examination is to be made at the
expense of the Royalty Receiving Party, except in the event that the results of
the audit reveal a discrepancy in favor of the Royalty Paying Party of [****] or
more over the period being audited, in which case reasonable audit fees for such
examination shall be paid by the Royalty Paying Party.

8.4 Methods of Payments. All payments due to either PDL or Roche under this
Second Amended and Restated Worldwide Agreement shall be paid in United States
dollars by wire transfer to a bank in the United States designated in writing by
the party to which the payment is due.

8.5 Taxes. If provision is made in law or regulation of any country of the Roche
Territory or the Territory (as applicable) for withholding of taxes of any type,
levies or other charges with respect to the any amounts payable hereunder to a
party, the other party (“Withholding Party”) shall promptly pay such tax, levy
or charge for and on behalf of the party to the proper governmental authority,
and shall promptly furnish the party with receipt of such payment. The
Withholding Party shall have the right to deduct any such tax, levy or charge
actually paid from payment due the party or be promptly reimbursed by the party
if no further payments are due the party. Each Withholding Party agrees to
assist the other party in claiming exemption from such deductions or
withholdings under double taxation or similar agreement or treaty from time to
time in force and in minimizing the amount required to be so withheld or
deducted.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  25.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IX. CELL LINES

9.1 Cell Lines.

(a) Ownership of any cell lines developed under Article VI of the 1989
Agreements or delivered to Roche under Milestone #1 of Section 3.1 of the 1989
Agreements, together with their progeny and derivatives, shall remain vested at
all times in PDL.

(b) Roche may use the cell lines delivered to it under the 1989 Agreements, or
their progeny or derivatives or the plasmids contained therein (the “Cell Line
Derivatives”) solely to perform the Roche Commercialization Activities.
Furthermore, the Cell Line Derivatives may be used by Roche solely in connection
with the genes encoding antibodies developed or provided by PDL.

(c) PDL MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO ANY CELL LINES DELIVERED UNDER THE 1989
AGREEMENTS OR CELL LINE DERIVATIVES USED HEREUNDER, INCLUDING WITHOUT
LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NONINFRINGEMENT. FOR CLARITY, PDL MAKES NO REPRESENTATIONS
AND EXTENDS NO WARRANTIES OF ANY KIND THAT THE USE OF THE CELL LINES DELIVERED
TO ROCHE OR THE CELL LINE DERIVATIVES WILL NOT INFRINGE ANY PATENT OR OTHER
RIGHTS OF ANY THIRD PARTY.

X. OWNERSHIP OF TECHNOLOGY AND INTELLECTUAL PROPERTY

10.1 PDL Technology. Ownership of the PDL Know-How and PDL Patents shall remain
vested at all times in PDL. PDL expressly reserves under this Second Amended and
Restated Worldwide Agreement all rights to use the PDL Know-How, PDL’s rights
under any Joint Roche-PDL Patents, and PDL Patents (i) to make, have made, use,
import, offer to sell and sell anywhere in the world all products within the
Field (but excluding Nutley Dac for use in Transplant Induction) and other than
any Excluded Product or any other product in the Excluded Field; and (ii) for
all uses outside of the Field. Following the end of the Commercialization Term,
PDL shall have the right to use such technology for any and all purposes other
than products in the Excluded Field, which right shall be exclusive to Roche
except as provided in Section 10.2.

10.2 Joint Inventions and Joint Roche-PDL Patents. Subject to Article XI,
ownership of Joint Inventions and Joint Roche-PDL Patents shall be vested
jointly in PDL and Roche. Both parties shall at all times have the co-exclusive
right within the Territory to practice, or to make, have made, use, import,
offer for sale or sell any Joint Invention outside the Field under any Joint
Roche-PDL Patent, and neither party shall be obligated to account to the other.
Until the end of the Commercialization Term, each party shall have the
co-exclusive right to practice, and to make, have made, use, import, offer for
sale or sell any Joint Invention in the Field under any Joint Roche-PDL Patent,
subject to the license grants set forth in Article II. Following the expiration
of the Commercialization Term, the following shall occur: (a) PDL shall have the
exclusive right to practice, and to make, have made, use, import, offer for sale
or sell any Joint Invention in the Field (but not in the Excluded Field) under
any Joint Roche-PDL Patent, and (b) Roche shall have the exclusive right to
practice, and to make, have made, use, import, offer for sale or sell any Joint
Invention solely in the Excluded Field, in each case, without restriction

 

  26.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

and without any obligation to account to the other party. As used herein, a
right to practice any Joint Roche-PDL Patent for a particular purpose shall
include the right to grant licenses for such purpose without the consent of the
other party. To the extent either party needs the consent of the other party to
exploit its co-exclusive or exclusive rights with respect to Joint Roche-PDL
Patents, including the right to sublicense or enforce such Joint Roche-PDL
Patents, the other party shall cooperate with the party making such a request
and promptly supply all needed consents, signatures and the like.

10.3 Roche Technology. PDL hereby acknowledges that, except as expressly
provided herein, this Second Amended and Restated Worldwide Agreement does not
grant PDL any ownership rights in the Roche Inventions, Roche Patents and Roche
Know-How. Roche hereby confirms the rights of PDL to certain license grants to
Roche Patents and Roche Know-How as provided in Section 2.2 of this Second
Amended and Restated Worldwide Agreement.

10.4 Trademarks.

(a) Until the end of the Commercialization Term and except as otherwise agreed
by the parties in writing, Roche shall exclusively own all Trademarks, and the
exclusive right to use them in the Roche Territory in connection with the
marketing and promotion of Nutley Dac for Transplant Induction. Roche shall have
no right to use the Trademarks, or any other marks confusingly similar to the
Trademarks, in connection with the promotion, sale or marketing of any other
product, including any Excluded Product.

(b) PDL shall have the right to select any and all AI Trademarks; provided such
AI Trademarks are not confusingly similar to the Trademarks (unless otherwise
agreed), and PDL shall retain ownership of the AI Trademarks and the exclusive
right to use them in connection with the promotion, marketing and sale of
Daclizumab.

(c) Each party shall be responsible for selection, prosecution, maintenance and
enforcement of its own trademarks, and shall indemnify and defend the other from
any Third Party claims arising from the indemnifying party’s use of such marks.

XI. PATENT PROSECUTION

11.1 Sole PDL Patents and Roche Owned Patents.

(a) PDL agrees to prosecute and reasonably maintain all of the patents and
applications included within the Sole PDL Patents, to the extent it has the
rights to do so, and Roche agrees to prosecute and reasonably maintain the Roche
Owned Patents, to the extent it has the rights to do so from any co-owner of
such Roche Owned Patents. The parties agree and acknowledge that the Roche Owned
Patents listed on Schedule 2.8(a) are co-owned by Roche and a Third Party, and
are governed by the [****] (the “Joint Patent Agreement”) which provides,

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  27.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

among other things, that Roche undertake certain obligations in order to
continue to maintain [****] in the Roche Owned Patent. Promptly after the
Effective Date, to the extent that Roche is permitted to do so, Roche shall
provide to PDL a copy of the Joint Patent Agreement, and the Roche Owned Patent
for PDL’s review such that PDL may determine whether and to what extent, it
intends that such Joint Patent Agreement and Roche Owned Patent be assigned to
PDL either upon the expiration of the Commercialization Term or at some mutually
agreed earlier date.

(b) The party responsible for such patent (“Responsible Party”) shall bear all
costs and expenses for such prosecution and maintenance. On the reasonable
request of the Responsible Party, the other party shall cooperate, in all
reasonable ways, in connection with the prosecution of all patent applications
included within the Sole PDL Patents or Roche Owned Patents, as the case may be.
Should the Responsible Party decide that it is no longer interested in
maintaining or prosecuting a Sole PDL Patent or Roche Owned Patent, as the case
may be, it shall promptly advise the other party thereof and, at the request of
such other party, PDL and Roche shall negotiate in good faith to determine an
appropriate course of action in the interests of both parties; provided,
however, that Roche shall not have any rights to prosecute any Sole PDL Patent
in any country in which Roche is not marketing Nutley Dac. If any Sole PDL
Patents are assigned to Roche, Roche will thereafter prosecute and reasonably
maintain such Sole PDL Patents at Roche’s own cost to the extent that Roche
desires to do so, provided that to the extent such Sole PDL Patent contains
claims outside the Excluded Field, PDL and its Affiliates shall have a worldwide
immunity from suit thereunder. If Roche’s interest in any Roche Owned Patents is
assigned to PDL, PDL will thereafter prosecute and reasonably maintain such
Roche Owned Patent at PDL’s own cost to the extent that PDL desires to do so,
provided that to the extent such Roche Owned Patent contains claims outside the
Field, Roche and its Affiliates shall have a worldwide immunity from suit
thereunder. In the event Roche’s interest in the Roche Owned Patents is assigned
to PDL pursuant to Section 5.2(e), Roche shall have no further rights with
respect thereto under this Section 11.1 except those set forth in the
penultimate sentence of this Section 11.1.

11.2 Joint Inventions.

(a) [****] will have the first right of election to file priority patent
applications for Joint Inventions in any country in the world. If [****]
declines to file such applications then [****] may do so.

(b) The party not performing the priority patent filings for Joint Inventions
pursuant to this Section 11.2 undertakes without cost to the filing party to
obtain all necessary assignment documents for the filing party, to render all
signatures that shall be necessary for such patent filings and to assist the
filing party in all other reasonable ways that are necessary for the issuance of
the patents involved as well as for the maintenance and prosecution of such
patents. The party not performing the patent filings shall on request be
authorized by the other party to have access to the files concerning such
patents in any patent offices in the world.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  28.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) The party performing the priority patent filings for Joint Inventions
pursuant to this Section 11.2 undertakes to perform, at its cost and expense,
the corresponding convention filings from case to case, after having discussed
the countries for foreign filings with the other party.

(d) Should the Responsible Party decide that it is no longer interested in
maintaining or prosecuting a Joint Roche-PDL Patent, it shall promptly advise
the other party thereof. On the written request of such other party, such Joint
Roche-PDL Patent shall be assigned to the other party at no cost to the
assignee. If any such patents or patent applications are assigned to Roche, they
shall then be deemed to be a Sole Roche Patent and, to the extent such Joint
Roche-PDL Patent contains claims outside the Excluded Field, PDL and its
Affiliates shall have a worldwide immunity from suit thereunder. If any such
patents or patent applications are assigned to PDL, they shall then be deemed to
be a Sole PDL Patent and, to the extent such Joint Roche-PDL Patents contain
claims outside the Field, Roche and its Affiliates shall have a worldwide
immunity from suit thereunder.

11.3 Inventions Outside the Field. Inventions and other intellectual property
made by either party outside the Field shall be excluded from the provisions of
this Second Amended and Restated Worldwide Agreement and shall belong solely to
the party having made the invention or other intellectual property.

11.4 Reimbursement for Costs of Patent Applications.

(a) No Reimbursement. [****] shall be responsible for all ex parte out-of-pocket
expenses incurred by [****] after the Effective Date in connection with the
prosecution and maintenance in the Territory of patent applications and patents
included within the [****] Patents or Joint Roche-PDL Patents for which [****]
makes filings pursuant to Article XI of this Second Amended and Restated
Worldwide Agreement.

(b) [****] Control. [****] shall have full control over the strategy and
decisions with respect to its filing of any patent applications and patents in
the Territory. [****] agrees to cooperate with and reasonably assist [****] in
the preparation of any patent applications and the maintenance of any patents.

11.5 No Reimbursement for [****]’s Costs of Patent Applications. [****] shall be
responsible for all ex parte out-of-pocket expenses incurred by [****] after the
Effective Date in connection with the prosecution and maintenance in the
Territory of patent applications and patents included within the [****] Owned
Patents or Joint Roche-PDL Patents for which [****] makes filings pursuant to
this Article XI of this Second Amended and Restated Worldwide Agreement.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  29.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

XII. ENFORCEMENT AND DEFENSE OF PATENTS

12.1 Sole Patents.

(a) Except for enforcement or revocation actions involving Sole PDL Patents or
Roche Owned Patents outside the Field, in the event of any action against a
Third Party for infringement of any claim in any issued patent within the Sole
PDL Patents or Roche Owned Patents, as the case may be, or the institution by a
Third Party of any proceedings for the revocation of any such claim, each party
will notify the other promptly and, following such notification, the parties
shall confer. [****] shall have the right, but not the obligation, to prosecute
such actions or to defend such proceedings involving the [****] at its own
expense, in its own name and entirely under its own direction and control.
[****] shall have the right, but not the obligation, to prosecute such actions
or to defend such proceedings involving the [****] at its own expense, in its
own name and entirely under its own direction and control.

(b) If a party with the first right hereunder elects not to prosecute any action
for infringement or to defend any proceeding for revocation of any claims in any
issued patent within the Sole PDL Patents (other than those Sole PDL Patents for
which PDL [****]) or Roche Owned Patents (other than those Roche Owned Patents
[****]), as the case may be, within [****] of being requested by the other party
to do so, the other party may prosecute such action or defend such proceeding at
its own expense, in its own name and entirely under its own direction and
control.

(c) In any event, the party bringing an action (“Acting Party”) pursuant to this
Section 12.1 shall solicit, and seriously consider in good faith the non-acting
party’s input with respect to all material aspects of such action, including
without limitation, the development of the litigation strategy and the execution
thereof. In furtherance and not in limitation of the foregoing, the Acting Party
shall keep the other party promptly and fully informed of the status of any such
action, and the non-acting party shall have the right to review and comment on
the Acting Party’s activities related thereto.

(d) Each party will reasonably assist the Acting Party in any such action or
proceeding being prosecuted or defended by the Acting Party, if so requested by
the Acting Party or required by law. Without limiting the generality of the
foregoing, the non-acting party agrees to join such action or proceeding if
required by law to maintain such action or proceeding. The Acting Party will pay
or reimburse the assisting party for all costs, expenses and liabilities that
the assisting party may incur or suffer in affording assistance to such actions
or proceedings. No settlement of any such action or defense that restricts the
scope or affects the enforceability of PDL Know-How or Sole PDL Patents may be
entered into by either PDL (if it would affect Roche’s rights under this Second
Amended and Restated Worldwide Agreement) or Roche without the prior consent of
the other party hereto, [****]. No settlement of any such action or

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  30.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

defense that restricts the scope or affects the enforceability of Roche Know-How
or Roche Owned Patents may be entered into by either PDL or Roche without the
prior consent of the other party hereto (if it would affect the other party’s
rights under this Second Amended and Restated Worldwide Agreement), [****].

(e) If either party elects to prosecute an action for infringement or to defend
any proceedings for revocation of any claims pursuant to this Section 12.1 and
subsequently ceases to continue or withdraws from such action or defense, it
shall forthwith so notify the other party in writing and the other party may
substitute itself for the withdrawing party and the parties’ respective rights
and obligations under this Section 12.1 shall be reversed.

(f) As of the Amendment Effective Date, Roche’s right to prosecute an action
under the Sole PDL Patents pursuant to Section 12.1(b) and any restrictions,
obligations, or conditions on PDL’s prosecution of actions under the Sole PDL
Patents set forth in Section 12.1(c), (d), or (e) shall apply only with respect
to [****].

12.2 Joint Roche-PDL Patents. In the event of any action against a Third Party
for infringement of any claim in any issued patent within the Joint Roche-PDL
Patents, or the institution by a Third Party of any proceedings for the
revocation of any such claim, each party will notify the other promptly and,
following such notification, the parties shall confer to determine whether
either or both parties shall control the prosecution or defense of such action
or proceeding and who shall bear the costs thereof. If both parties wish to
control the prosecution or defense of such action or proceeding and the parties
are unable to reach agreement within [****] of the notification referred to
above, then (a) with respect to alleged infringement in the [****], [****] shall
have the exclusive right to bring such action or defend such proceeding at its
own expense, in its own name and entirely under its own direction, (b) with
respect to alleged infringement in the [****], [****] shall have the exclusive
right to bring such action or defend such proceeding at its own expense, in its
own name and entirely under its own direction; and (c) with respect to alleged
infringement [****], [****] shall have the right to bring such action or defend
such proceeding at its own expense, in its own name and entirely under its own
direction and control; provided, however, that if both parties elect to
prosecute or defend, each party shall bear its own expenses but both parties
shall have equal control over such prosecution or defense. No settlement of any
action or defense that restricts the scope or affects the enforceability of
Joint Roche-PDL Patents may be entered into by either PDL or Roche without the
prior consent of the other party hereto, which consent shall not be unreasonably
withheld. In any event, the Acting Party pursuant to this Section 12.2 shall
solicit, and seriously consider in good faith the other party’s input with
respect to all material aspects of such action, including without limitation,
the development of the litigation strategy and the execution thereof. In
furtherance and not in limitation of the foregoing, the Acting Party shall keep
the other party promptly and fully informed of the status of any such action,
and the other party shall have the right to review and comment on the Acting
Party’s activities related thereto.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  31.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

12.3 Distribution of Proceeds. In the event either party exercises the rights
conferred in Section 12.1 or 12.2 hereof, and recovers any damages or other sums
in such action, suit or proceeding or in settlement thereof, such damages or
other sums recovered shall first be applied to reimburse the parties for all
costs and expenses incurred in connection therewith, including reasonable
attorneys’ fees necessarily involved in the prosecution and/or defense of any
suit or proceeding and, if after such reimbursement any funds shall remain from
such damages or other sums recovered, said remaining recovery shall belong to
[****]; provided, however, that any remaining recovery by the party exercising
its rights for a Joint Roche-PDL Patent with respect to alleged infringement
outside the Field shall be shared, with [****] of such remaining recovery to
Roche and [****] of such remaining recovery to PDL.

12.4 Defense of Infringement Actions.

(a) Roche shall defend at its own cost any infringement suit that may be brought
against PDL or Roche on account of the development, manufacture, production,
use, importation, offer for sale, or sale of Nutley Dac or Excluded Products by
Roche, and shall indemnify and hold PDL harmless against any such patent or
other infringement suits, and any claims, losses, damages, liabilities,
expenses, including reasonable attorneys’ fees and cost, that may be incurred by
PDL therein or in settlement thereof. Any and all settlements that restrict the
scope or enforceability of PDL Know-How or PDL Patents must be approved by PDL,
in its sole and absolute discretion, before execution by Roche. Any and all
settlements that restrict the scope or enforceability of Joint Roche-PDL Patents
or Sole Roche Patents (other than those Sole Roche Patents co-owned by a Third
Party) must be approved by PDL before execution by Roche, such approval not to
be unreasonably withheld. PDL shall not be required to approve any settlement
that does not include as a condition thereof the granting to PDL of a full and
unconditional release of claims.

(b) PDL shall defend at its own cost any infringement suit that may be brought
against Roche or PDL on account of the development, manufacture, production,
use, importation, offer for sale, or sale of Licensed Products by PDL, and shall
indemnify and hold Roche harmless against any such patent or other infringement
suits, and any claims, losses, damages, liabilities, expenses, including
reasonable attorneys’ fees and cost, that may be incurred by Roche therein or in
settlement thereof. Any and all settlements that restrict the scope or
enforceability of Roche Know-How or Roche Patents must be approved by Roche, in
its sole and absolute discretion, before execution by PDL. Any and all
settlements that restrict the scope or enforceability of Joint Roche-PDL Patents
must be approved by Roche before execution by PDL, such approval not to be
unreasonably withheld. Roche shall not be required to approve any settlement
that does not include as a condition thereof the granting to Roche of a full and
unconditional release of claims.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  32.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

12.5 Right to Counsel. Each party to this Second Amended and Restated Worldwide
Agreement shall always have the right to be represented by counsel of its own
selection and its own expense in any suit or other action instituted by the
other for infringement, under the terms of this Second Amended and Restated
Worldwide Agreement; [****].

XIII. TERM AND TERMINATION

13.1 Term. The Parties’ respective rights and obligations with respect to the
time period between the Effective Date and the Second Amendment Effective Date
shall be governed by the terms of the Agreement. This Second Amended and
Restated Worldwide Agreement shall go into effect on the Amendment Effective
Date and, unless earlier terminated pursuant to the terms of this Article XIII,
shall remain in effect until the latest of (i) expiration of the last to expire
PDL Patents; (ii) expiration of the last to expire Roche Patents;
(iii) expiration of PDL’s payment obligations hereunder; or (iv) expiration of
Roche’s payment obligations hereunder. All licenses then in effect under any
Roche Know-How or PDL Know-How shall survive the expiration of this Second
Amended and Restated Worldwide Agreement and shall become fully-paid upon such
expiration; provided, however, that any such licenses that were exclusive prior
to expiration will convert to non-exclusive licenses upon such expiration.

13.2 Termination by Mutual Agreement. This Second Amended and Restated Worldwide
Agreement may be terminated by the written agreement of both parties.

13.3 Termination by PDL on Roche Default. If Roche defaults in the performance
of, or fails to be in compliance with, any material agreement, condition or
covenant of this Second Amended and Restated Worldwide Agreement with respect to
the rights PDL grants to Roche under Article II of this Second Amended and
Restated Worldwide Agreement, including royalties and consideration due from
Roche to PDL under Article VII, then PDL may terminate any or all of the rights
and licenses granted to Roche under Section 2.5 of this Second Amended and
Restated Worldwide Agreement at its option, at which time Roche’s right to
promote, distribute and sell Nutley Dac in the Roche Territory shall terminate
as though Roche had elected to end the Commercialization Term, with all the same
effect as though that were the case. PDL shall have such right to so terminate
Roche’s rights under this Section 13.3 only if such default or noncompliance
shall not have been remedied, or steps initiated to remedy the same to PDL’s
reasonable satisfaction, within [****] after receipt by Roche of a written
notice thereof from PDL.

13.4 Voluntary Termination Of License by Roche.

(a) Roche shall have the right to voluntarily terminate its licenses under
Section 2.5(a), on six (6) months written notice to PDL. On notice of such
voluntary termination, Roche shall notify PDL of the amount of Daclizumab that
Roche, its Affiliates, sublicensees and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  33.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

distributors then have on hand (“Inventory”). Roche and its Affiliates,
sublicensees and distributors shall thereupon be permitted to sell the
Inventory, provided that PDL shall have the first option for a period not to
exceed [****] to purchase all or part of the Inventory at [****]. If PDL fails
to exercise its option to purchase all of the Inventory or for that part of the
Inventory with respect to which the option is not exercised, then Roche will be
free to sell such Inventory to Third Parties for a period not to exceed [****]
from the termination of PDL’s option. In any event, Roche shall pay the
royalties or other consideration due, if any, on the sale of such Inventory in
the amounts and manner provided for in Articles VII and VIII.

(b) Roche shall have the right at any time during the term of this Second
Amended and Restated Worldwide Agreement, to voluntarily terminate its license
granted under Section 2.5(b), on [****] written notice to PDL. In the event of
such unilateral termination, Roche agrees to negotiate with PDL, on PDL’s
request, for the transfer and/or license of any Roche owned or licensed
intellectual property or technology relevant to the development and/or
commercialization of the Excluded Products, in return for [****].

13.5 Return of Materials. On termination of this Second Amended and Restated
Worldwide Agreement in whole by both parties pursuant to Section 13.2, by PDL
pursuant to Section 13.3, or by Roche pursuant to Section 13.4, Roche forthwith
shall (a) return to PDL all cell lines and their progeny, antibodies and other
biological materials provided by PDL under the 1989 Agreements; and (b) subject
to Section 13.4, at PDL’s cost, shall deliver to PDL then available supplies of
Daclizumab.

13.6 Rights and Obligations on Termination or Expiration. Unless expressly
provided to the contrary, the provisions of Sections 2.2 (subject to
Section 13.1), 2.7, 3.4, 5.4, 7.3, 7.4, 13.4, 13.5, 13.6, and Articles VIII, X,
XI, XII, XIV, XV, and XVII (except for Section 17.1) shall survive the
expiration or termination of this Second Amended and Restated Worldwide
Agreement and shall expire on their own terms, or if no expiration is expressly
indicated therein, shall continue indefinitely.

XIV. CONFIDENTIALITY, DISCLOSURE AND PUBLICATIONS

14.1 Confidentiality.

(a) Generally. During the term of this Second Amended and Restated Worldwide
Agreement and for a period of [****] following expiration or termination of this
Second Amended and Restated Worldwide Agreement, each party shall maintain in
confidence all information and materials including, but not limited to, cell
lines, their progeny, and antibodies, disclosed by the other party hereto that
such party knows or has reason to know are or contain trade secrets or other
proprietary information of the other, including, without limitation, information
relating to the PDL Know-How, PDL Patents, Roche Know-How, Roche Patents, Joint
Roche-PDL Patents, Joint Inventions and inventions of the other party, and the
business

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  34.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

plans of the other party, including, without limitation, information provided by
either party to the other party hereto prior to the Effective Date, and shall
not use such trade secrets or proprietary information for any purpose,
including, without limitation, for the purpose of developing products in the
Field except as permitted by this Second Amended and Restated Worldwide
Agreement or disclose the same to anyone other than those of its Affiliates,
sublicensees, prospective sublicensees, employees, consultants, agents or
subcontractors as are necessary in connection with such party’s activities as
contemplated in this Second Amended and Restated Worldwide Agreement. Each party
shall be responsible for ensuring compliance with these obligations by such
party’s Affiliates, sublicensees, prospective sublicensees, employees,
consultants, agents and subcontractors. Each party shall use a similar effort to
that which it uses to protect its own [****] trade secrets or proprietary
information to ensure that its Affiliates, sublicensees, employees, consultants,
agents and subcontractors do not disclose or make any unauthorized use of trade
secrets or proprietary information of the other party hereto. Each party shall
notify the other promptly on discovery of any unauthorized use or disclosure of
the other’s trade secrets or proprietary information.

(b) Additional Roche Obligations. During the Commercialization Term, Roche
agrees to maintain in confidence the Roche Know-How related to Daclizumab in a
manner consistent with Roche’s maintenance of confidentiality with respect to
know-how and trade secrets related to its other products and technologies and
consistent with Roche’s past practices with respect to such Roche Know-How.

14.2 Exceptions. The obligation of confidentiality contained in this Second
Amended and Restated Worldwide Agreement shall not apply to the extent that
(a) either party (the “Recipient”) is required to disclose information by order
or regulation of a governmental agency or a court of competent jurisdiction or
(b) the Recipient can demonstrate that (i) the disclosed information was at the
time of such disclosure by the Recipient already in the public domain other than
as a result of actions of the Recipient, its Affiliates, employees, licensees,
agents or subcontractors, in violation hereof; (ii) the disclosed information
was rightfully known by the Recipient or its Affiliates (as shown by its written
records) prior to the date of disclosure to the Recipient in connection with the
negotiation, execution or performance of this Second Amended and Restated
Worldwide Agreement; or (iii) the disclosed information was received by the
Recipient or its Affiliates on an unrestricted basis from a source unrelated to
any party to this Second Amended and Restated Worldwide Agreement and not under
a duty of confidentiality to the other party, or (c) the Recipient can
demonstrate that disclosure to a regulatory authority is required by its product
license approval process.

14.3 Publications.

(a) Scientific Publications. Prior to public disclosure or submission for
publication of a manuscript describing the results of any scientific activity or
collaboration

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  35.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

between PDL and Roche in the Field, the party disclosing or submitting such a
manuscript (“Disclosing Party”) shall send the other party (“Responding Party”)
by expedited delivery a copy of the manuscript to be submitted and shall allow
the Responding Party a reasonable time period (not to exceed [****] from the
date of confirmed receipt) in which to determine whether the manuscript contains
subject matter of which patent protection should be sought (prior to publication
of such manuscript) for the purpose of protecting an invention, or whether the
manuscript contains confidential information belonging to the Responding Party.
After the expiration of [****] from the date of confirmed receipt of such
manuscript, the Disclosing Party shall be free to submit such manuscript for
publication and publish or otherwise disclose to the public such research
results. Should the Responding Party believe the subject matter of the
manuscript contains confidential information or a patentable invention of
substantial commercial value to the Responding Party, then prior to the
expiration of [****] from the date of confirmed receipt of such manuscript by
the Responding Party, the Responding Party shall notify the Disclosing Party in
writing of its determination that such manuscript contains such information or
subject matter for which patent protection should be sought. On receipt of such
written notice from the Responding Party, the Disclosing Party shall delay
public disclosure of such information or submission of the manuscript for an
additional period of [****] to permit preparation and filing of a patent
application on the disclosed subject matter. The Disclosing Party shall
thereafter be free to publish or disclose such information, except that the
Disclosing Party may not disclose any confidential information of the Responding
Party in violation of Sections 14.1 and 14.2 hereof. Determination of authorship
for any paper or patent shall be in accordance with accepted scientific
practice. Should any questions on authorship arise, this will be determined by
good faith consultation between the respective heads of research for each of the
parties.

(b) Clinical Studies. Unless the POC otherwise decides, PDL shall have the sole
right to publish or otherwise publicly disclose, with or without the consent of
Roche, the results of any scientific, preclinical and clinical data involving
Daclizumab conducted by or on behalf of PDL or Roche or their Affiliates.

XV. DISPUTE RESOLUTION

15.1 Arbitration. Except as expressly provided herein, any claim, dispute or
controversy arising out of or in connection with or relating to this Second
Amended and Restated Worldwide Agreement or the breach or alleged breach thereof
shall be submitted by the parties to arbitration by the American Arbitration
Association (“AAA”) in [****], under the commercial rules then in effect for
that AAA except as provided herein. All proceedings shall be held in English and
a transcribed record prepared in English. The parties shall choose, by mutual
agreement, [****] within [****] of receipt of notice of the intent to arbitrate.
If no arbitrator is appointed within the times herein provided or any extension
of time that is mutually agreed on, the AAA shall make such appointment within
[****] of such failure. The award

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  36.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

rendered by the arbitrator shall include costs of arbitration, reasonable
attorneys’ fees and reasonable costs for expert and other witnesses, and
judgment on such award may be entered in any court having jurisdiction thereof.
The parties shall be entitled to discovery as provided in [****], whether or not
the [****] is deemed to apply to said arbitration. Nothing in this Second
Amended and Restated Worldwide Agreement shall be deemed as preventing either
party from seeking injunctive relief (or any other provisional remedy) from any
court having jurisdiction over the parties and the subject matter of the dispute
as necessary to protect either party’s name, proprietary information, trade
secrets, know-how or any other proprietary right. If the issues in dispute
involve scientific or technical matters, any arbitrator chosen hereunder shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the field of biotechnology. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

XVI. FORCE MAJEURE

16.1 No Control. If either party shall be delayed, interrupted in or prevented
from the performance of any obligation hereunder by reason of force majeure
including an act of God, fire, flood, earthquake, war (declared or undeclared),
public disaster, act of terrorism, strike or labor differences, governmental
enactment, rule or regulation, or any other cause beyond such party’s control,
such party shall not be liable to the other therefor; and the time for
performance of such obligation shall be extended for a period equal to the
duration of the force majeure which occasioned the delay, interruption or
prevention. The party invoking such force majeure rights of this Section 16.1
must notify the other party by courier or overnight dispatch (e.g., Federal
Express) within a period of fifteen (15) days of both the first and last day of
the force majeure unless the force majeure renders such notification impossible
in which case notification will be made as soon as possible. If the delay
resulting from the force majeure exceeds six (6) months, both parties shall
consult together to find an appropriate solution.

XVII. MISCELLANEOUS

17.1 Representations. Each party represents and warrants to the other party
hereto that, except as may otherwise be disclosed in writing to such party:

(a) each party has the full right and authority to enter into this Second
Amended and Restated Worldwide Agreement; and

(b) to the best knowledge of the party after reasonable investigation, no Third
Party has any right, title or interest in the PDL Patents or PDL Know-How, Roche
Know-How or Roche Patents, as the case may be, or in the Joint PDL-Roche
Patents, as the result of such Third Party’s former employment of any employee
of that party.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  37.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

17.2 Assignment. Either party may assign this Second Amended and Restated
Worldwide Agreement and the licenses herein granted (a) to any Affiliate of such
party without the consent of the other party, provided that such party remains
fully liable for the performance of such party’s obligations hereunder by such
Affiliate, or (b) to any Third Party, on the prior written consent of the other
party, not to be unreasonably withheld; and (c) without the consent of the other
party, to any Third Party purchaser of all or substantially all of the business
unit to which this Second Amended and Restated Worldwide Agreement relates,
which in the case of PDL, shall mean the Daclizumab business, and in the case of
Roche, shall mean Roche’s therapeutic antibody business or transplant
therapeutic business. The parties agree that it would be reasonable for a party
to withhold consent to the other party’s proposed assignment of this Second
Amended and Restated Worldwide Agreement to an entity, that is, as of the time
of such proposed assignment, [****] (in at least [****] with [****]), or [****]
in [****] any [****] for [****]in any [****]. This Second Amended and Restated
Worldwide Agreement shall be binding on and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.

17.3 Entire Agreement. This Second Amended and Restated Worldwide Agreement, the
Reversion Agreement between F. Roche and PDL dated March 4, 2002 (“Japan
Reversion Agreement”), the Pharmacovigilance Agreement, and the Joint Defense
Agreement dated June 20, 2000, constitute the entire agreement between the
parties hereto with respect to the subject matter herein and, effective on the
Effective Date, supersede all previous agreements (including the Agreement and
the 1999 Agreements), whether written or oral, such superseding resulting in,
among other things, the licenses granted thereunder having no further force or
effect and being replaced by the licenses set forth in Article II of this Second
Amended and Restated Worldwide Agreement. Notwithstanding the foregoing,
(a) certain provisions of the 1999 Agreements shall remain in force and effect,
to the extent this Second Amended and Restated Worldwide Agreement so indicates
by specific reference, and (b) any royalties or other payments accruing under
the 1999 Agreements prior to the Effective Date shall remain due and payable.
This Second Amended and Restated Worldwide Agreement does not and will not
supersede the Asthma/Transplant Agreement. In the event of a conflict or
inconsistency between this Second Amended and Restated Worldwide Agreement and
the Asthma/Transplant Agreement, the terms of the Asthma/Transplant Agreement
shall take precedence over the terms of this Second Amended and Restated
Worldwide Agreement. This Second Amended and Restated Worldwide Agreement shall
not be changed or modified orally, but only by an instrument in writing signed
by both parties.

17.4 Releases. The parties hereby confirm the releases contained in Section 15.4
of the 1999 PDL/Roche Agreement and in Section 11.4 of the F. Roche Agreement.

17.5 Severability. If any provision of this Second Amended and Restated
Worldwide Agreement is declared invalid by an arbitrator pursuant to
Section 15.1 or by a court of last

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  38.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

resort or by any court or other governmental body from the decision of which an
appeal is not taken within the time provided by law, then and in such event,
this Second Amended and Restated Worldwide Agreement will be deemed to have been
terminated only as to the portion thereof that relates to the provision
invalidated by that decision and only in the relevant jurisdiction, but this
Second Amended and Restated Worldwide Agreement, in all other respects and all
other jurisdictions, will remain in force; provided, however, that if the
provision so invalidated is essential to the Amended and Restated Worldwide
Agreement as a whole, then the parties shall negotiate in good faith to amend
the terms hereof as nearly as practical to carry out the original intent of the
parties, and, failing such amendment, either party may submit the matter to
arbitration for resolution pursuant to Section 15.1.

17.6 Indemnification.

(a) Roche agrees to defend, indemnify and hold harmless PDL, its trustees,
officers, agents and employees from and against any and all Third Party suits,
claims, acts, liabilities, demands, damages, expenses, and losses of any kind,
including those resulting from death, personal injury, illness or property
damage arising (i) out of the manufacture, distribution, use, testing,
promotion, marketing or sale or other disposition, by Roche, an Affiliate of
Roche, or any distributor, customer, sublicensee or representative of Roche or
anyone in privity therewith (other than PDL), of (A) any Licensed Product, as
defined in the 1999 Agreements, prior to the Effective Date, (B) Daclizumab or
any Excluded Product on or after the Effective Date, or (C) any cell lines,
their progeny, or other biological materials, method, process, device or
apparatus licensed or provided by PDL pursuant to the 1989 Agreements, the 1999
Agreements or this Second Amended and Restated Worldwide Agreement; (ii) as a
result of practicing a Joint Invention, or using PDL Know-How or PDL Patents
licensed to Roche under this Second Amended and Restated Worldwide Agreement,
except where such claim is based on the negligent acts of commission or omission
of PDL; (iii) out of any breach by Roche of any representation, warranty or
covenant of this Second Amended and Restated Worldwide Agreement; (iv) out of
any violation of applicable law by an action, policy or procedure of Roche or
its Affiliates; or (v) out of any negligence or willful misconduct of Roche or
its Affiliates.

(b) PDL agrees to defend, indemnify and hold harmless Roche, its trustees,
officers, agents and employees harmless from and against any and all Third Party
suits, claims, actions, liabilities, demands, damages, expenses, and losses of
any kind, including those resulting from death, personal injury, illness or
property damage arising (i) out of the manufacture, distribution, use, testing,
promotion, marketing or sale or other disposition, by PDL, an Affiliate of PDL,
or any distributor, customer, sublicensee or representative of PDL or anyone in
privity therewith (other than Roche), of (A) Daclizumab prior to the Effective
Date, or (B) Daclizumab or any Other Licensed Product on or after the Effective
Date, or (C) any biological materials, method, process, device or apparatus
licensed or provided by Roche pursuant to this Second Amended and Restated
Worldwide Agreement; (ii) as a result of practicing a Joint Invention, or using
Roche Know-How or Roche Patents licensed to PDL under this Second Amended and
Restated Worldwide Agreement, except where such claim is based on the negligent
acts of commission or omission of Roche; (iii) out of any breach by PDL of any
representation, warranty or covenant of this Second Amended and Restated
Worldwide Agreement; (iv) out of any violation of applicable law by an action,
policy or procedure of PDL or its Affiliates; (v) out of

 

  39.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

any negligence or willful misconduct of PDL or its Affiliates; or (vi) from any
claim for failure to pay any license fee, royalty or other payment due on sales
of Daclizumab or any Other Licensed Product by PDL or its Affiliates or
sublicensees under any license agreement for any Roche Controlled Patents
between Roche and any Third Party licensor that PDL elected not to take a
sublicense under as provided in Section 2.8(b).

(c) Procedure. In the event of a claim by a Third Party against a party entitled
to indemnification under this Second Amended and Restated Worldwide Agreement
(“Indemnified Party”), the Indemnified Party shall promptly notify the other
party (“Indemnifying Party”) in writing of the claim and the Indemnifying Party
shall undertake and solely manage and control, at its sole expense, the defense
of the claim and its settlement. The Indemnified Party shall cooperate with the
Indemnifying Party, including, as requested by the Indemnifying Party and at the
Indemnifying Party’s cost, entering into a joint defense agreement. The
Indemnified Party may, at its option and expense, be represented in any such
action or proceeding by counsel of its choice. The Indemnifying Party shall not
be liable for any litigation costs or expenses incurred by the Indemnified Party
without the Indemnifying Party’s written consent. The Indemnifying Party shall
not settle any such claim unless such settlement fully and unconditionally
releases the Indemnified Party from all liability relating thereto, unless the
Indemnified Party otherwise agrees in writing.

17.7 Notices. Any notice or report required or permitted to be given under this
Second Amended and Restated Worldwide Agreement shall be in writing and shall be
mailed by certified or registered mail, or telexed or telecopied and confirmed
by mailing, as follows and shall be effective five (5) days after such mailing:

 

If to PDL:

   Protein Design Labs, Inc.   

34801 Campus Drive

  

Fremont, California U.S.A. 94555

  

Attention: Chief Executive Officer

and

  

Protein Design Labs, Inc.

  

34801 Campus Drive

  

Fremont, California U.S.A. 94555

  

Attention: General Counsel

If to Roche:

  

Hoffmann-La Roche Inc.

  

340 Kingsland Street

  

Nutley, New Jersey 07110

  

Attention: Corporate Secretary

and

  

F. Hoffmann-La Roche Ltd

  

Grenzacherstrasse 124

  

CH-4002 Basel, Switzerland

  

Attention: Law Department

 

  40.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

17.8 Choice of Law. The validity, performance, construction, and effect of this
Second Amended and Restated Worldwide Agreement shall be governed by the laws of
the [****], without regard to conflicts of law principles that would provide for
application of the law of a jurisdiction outside [****] and excluding the United
Nations Convention on Contracts for the International Sales of Goods.

17.9 Publicity. The parties agree to issue press releases in an agreed-on form
and format concerning their entry into this Second Amended and Restated
Worldwide Agreement, with the content of such releases to be approved in advance
by the parties. In all other respects, no party to this Second Amended and
Restated Worldwide Agreement shall use the name of the other parties in any
publicity release without the prior written permission of such other party,
which shall not be unreasonably withheld. The other party shall have a
reasonable opportunity to review and comment on any such proposed publicity
release. Except as required by law, no party hereto shall publicly disclose the
terms of this Second Amended and Restated Worldwide Agreement, the 1989
Agreements, the 1999 Agreements, the Japan Reversion Agreement, or their terms
and conditions unless expressly authorized to do so by the other party which
authorization shall not be unreasonably withheld. In the event that disclosure
is authorized, the parties will work together to develop a mutually acceptable
disclosure. Notwithstanding anything to the contrary herein, if not otherwise
disclosed by Roche, PDL shall not disclose to any Third Party the amount of
sales of Roche, or royalties or consideration paid by Roche with respect to,
Daclizumab or Excluded Products without the prior written consent of Roche,
except that PDL shall have the right to disclose the terms of this Second
Amended and Restated Worldwide Agreement to any bona fide investors, advisors,
investment banking representatives, or prospective strategic partners or
collaborators, under binder of confidentiality. If not otherwise disclosed by
PDL, Roche shall not disclose to any Third Party the amount of sales of PDL, or
royalties or consideration paid by PDL with respect to, Daclizumab without the
prior written consent of PDL, which consent shall not be unreasonably withheld.

17.10 Further Assurances. The parties agree to reasonably cooperate with each
other in connection with any actions required to be taken as part of their
respective obligations under this Second Amended and Restated Worldwide
Agreement, and shall (a) furnish to each other such further information;
(b) execute and deliver to each other such other documents; and (c) do such
other acts and things (including working collaboratively to correct any
clerical, typographical, or other similar errors in this Second Amended and
Restated Worldwide Agreement), all as the other party may reasonably request for
the purpose of carrying out the intent of this Second Amended and Restated
Worldwide Agreement.

17.11 Agency. Neither party is, nor will be deemed to be an employee, agent or
representative of the other party for any purpose. Each party is an independent
contractor, not an employee or partner of the other party. Neither party shall
have the authority to speak for, represent or obligate the other party in any
way without prior written authority from the other party.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  41.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

17.12 No Waiver. Any omission or delay by either party at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof, by the other party, shall not constitute
a waiver of such party’s rights to the future enforcement of its rights under
this Second Amended and Restated Worldwide Agreement. Any waiver by a party of a
particular breach or default by the other party shall not operate or be
construed as a waiver of any subsequent breach or default by the other party.

17.13 No Strict Construction. This Amended and Restated Worldwide Agreement has
been prepared jointly by the parties and shall not be strictly construed against
either party.

17.14 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

17.15 Counterparts. This Second Amended and Restated Worldwide Agreement may be
executed in counterparts, all of which taken together shall be regarded as one
and the same instrument.

[Rest of page intentionally blank]

 

  42.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Worldwide Agreement through their duly authorized representatives to be
effective as of the Amendment Effective Date.

 

PROTEIN DESIGN LABS, INC.

  HOFFMANN-LA ROCHE INC. By:  

/s/ Mark McDade

  By:  

/s/ Frederick C. Kantz III

Name:   Mark McDade   Name:   Frederick C. Kantz III Title:   Chief Executive
Officer   Title:   Vice President     F. HOFFMANN-LA ROCHE LTD     By:  

/s/ St. Arnold

    Name:   St. Arnold     Title:  

 

    By:  

/s/ Dr. Peter Hug

    Name:   Dr. Peter Hug     Title:   Executive Vice President,       Pharma
Partnering

 

  43.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Appendix A

PDL Patent Rights

The following are patents and patent applications (also known as the “Queen et
al. patents”) issued and filed in certain countries in the world and licensed as
part of the PDL Patent Rights under the Agreement. (As of: March 5, 2003)

1. The following issued U.S. patents and pending U.S. patent applications:

Patent No. 5,585,089, “Humanized Immunoglobulins,” issued December 17, 1996.

Patent No. 5,693,761, “Polynucleotides Encoding Improved Humanized
Immunoglobulins,” issued December 2, 1997.

Patent No. 5,693,762, “Humanized Immunoglobulins,” issued December 2, 1997.

Patent No. 6,180,370 “Humanized Immunoglobulins and Method of Making the Same”,
issued January 30, 2001.

[****]

2. The following patents and patent applications outside the U.S.:

 

   

Patent No.

 

Country

 

Title*

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  44.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

[****]

  [****]   [****]   [****]   [****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  45.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

[****]

  [****]   [****]   [****]   [****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

   

Country

 

Application No.

 

Title*

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

[****]

 

[****]

   

[****]

 

* Exact titles may differ in different countries.

1 and corresponding European national patents issued therefrom.

2 registration date

3 this is the application number; have not received patent yet.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  46.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Appendix B

Third Party Licenses

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  47.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Appendix C

PDL Sole Territory: Countries or Jurisdictions in which All Rights Have Reverted
to PDL

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  48.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Schedule 2.8(a)

Certain Roche Owned Patents

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  49.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Schedule 2.8(b)

Certain Roche Controlled Patents

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  50.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Schedule 2.8(e)

Notices of Third Party IP Rights

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  51.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Schedule 2.8(f)

Third Party Licenses

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  52.   CONFIDENTIAL TREATMENT